Dye, J.
The claimant herein, while an inmate of Great Meadow Prison, was declared insane and transferred to Dannemora State Hospital.
He now seeks compensation for earnings alleged to be due him for the period of confinement in the hospital. The payment of earnings to prisoners is governed by section 187 of the Correction Law.
The rules as adopted by the Department of Correction and approved by the Governor, do not include the payment of earnings to prisoners while confined to the Dannemora State Hospital. There being no authority for the making of an award herein, the claim must be dismissed.